Allow me to congratulate 
Mr. Kerim on his election to preside over this 
Assembly. We are confident that through his 
stewardship, issues on the agenda of the sixty-second 
session will be dealt with in a balanced manner and to 
the satisfaction of all. Allow me also to pay tribute to 
his predecessor, Ms. Haya Rashed Al-Khalifa, who 
steered the work of the sixty-first session in a very 
competent and impartial manner. Her ability to identify 
the crucial issues facing the world today will be 
remembered as the hallmark of her presidency. 
 We extend our hearty welcome to the new 
Secretary-General, Mr. Ban Ki-moon, who has taken 
up this challenging job requiring dynamism in 
confronting the global challenges of the twenty-first 
century. Balancing global interests and steering the 
United Nations in a direction that gives hope to the 
multitudes of the poor, the sick, the hungry and the 
marginalized is indeed a mammoth task. We would like 
to assure him that Zimbabwe will continue to support 
an open, transparent and all-inclusive multilateral 
approach in dealing with those global challenges. 
 Climate change is one of the most pressing global 
issues of our time. Its negative impact is greatest in 
developing countries, particularly those on the African 
continent. We believe that, if the international 
community is going to seriously address the challenges 
of climate change, then we need to get our priorities 
right. In Zimbabwe, the effects of climate change have 
become more evident in the past decade as we have 
witnessed, alongside our neighbours, increased and 
recurrent droughts, as well as occasional floods, 
leading to enormous humanitarian challenges. 
 We are for a United Nations that recognizes the 
equality of sovereign nations and peoples, whether big 
or small. We are averse to a body in which the 
economically and militarily powerful behave like 
bullies, trampling on the rights of weak and smaller 
States, as sadly happened in Iraq. In the light of those 
inauspicious developments, this Organization must 
surely examine the essence of its authority and the 
extent of its power when challenged in this manner. 
 Such challenges to the authority of the United 
Nations and its Charter underpin our repeated call for 
the revitalization of the General Assembly, itself the 
most representative organ of the United Nations. The 
General Assembly should be more active in all areas, 
including those of peace and security. The 
encroachment of some United Nations organs upon the 
work of the General Assembly is of great concern to 
us. Thus, any process of revitalizing or strengthening 
the General Assembly should necessarily avoid eroding 
the principle of the accountability of all principal and 
subsidiary organs to the General Assembly. 
 Once again, we reiterate our position that the 
Security Council as presently constituted is not 
democratic. In its present configuration, the Council 
has shown that it is not in a position to protect the 
weaker States, who find themselves at loggerheads 
with a marauding super-Power. Most importantly, 
justice demands that any Security Council reform 
should redress the fact that Africa is the only continent 
without a permanent seat and veto power in the 
Security Council. Africa's demands are known and 
enunciated in the Ezulwini Consensus. 
 We further call for the United Nations system to 
refrain from interfering in matters that are clearly the 
domain of Member States and are not a threat to 
international peace and security. Development at 
country level should continue to be country-led and not 
be subject to the whims and caprices of powerful donor 
States. 
 Zimbabwe won its independence on 18 April 
1980 after a protracted war against British colonial 
imperialism that denied its people human rights and 
democracy. That colonial system which suppressed and 
oppressed us enjoyed the support of many countries of 
the West who were signatories to the United Nations 
Universal Declaration of Human Rights. Even after 
1945, it would appear that the Berlin Conference of 
1884, through which Africa was parcelled out to 
colonial European powers, has remained stronger than 
the Universal Declaration of Human Rights. It is, 
therefore, clear that for the West, vested economic 
interests and racial and ethnocentric considerations 
have proved stronger than Western adherence to 
principles of the Universal Declaration of Human 
Rights. 
 The West still negates our sovereignties by 
controlling our resources, in the process making us 
mere chattels in our own lands, mere minders of the 
Westâ€™s transnational interests. In my own country and 
other sister States in southern Africa, the most visible 
form of this colonial control has been control over land 
despoiled from us at the onset of British colonialism. 
That control largely persists, although it stands firmly 
challenged in Zimbabwe, thereby triggering the current 
stand-off between us and Britain, which is supported 
by her cousin States, most notably the United States 
and Australia. Mr. Bush, Mr. Blair and now  
Mr. Brown's sense of human rights precludes our 
people's right to their God-given resources, which 
must, in our view, be controlled by our people. I am 
termed dictator - and yesterday the General Assembly 
heard Mr. Bush in this Hall calling my Government a 
demagogic regime â€” because I have rejected this 
supremacist view and frustrated the neo-colonialists in 
their endeavours to keep us as slaves in our own 
country. 
 Clearly, the history of the struggle for our own 
national and people's rights is unknown to the 
President of the United States of America. He thinks 
the Declaration of Human Rights started with his terms 
in office. He thinks he can introduce to us, who bore 
the brunt of the struggle for the freedoms of our 
peoples, the virtues of the Universal Declaration of 
Human Rights. What rank hypocrisy! I spent  
11 precious years of my life in the jail of a white 
Englishman whose freedom and well being I assured 
and protected from the first day of Zimbabwe's 
independence, and that was Ian Smith. I lost a further 
15 years fighting white injustice in my country. Ian 
Smith was responsible for the deaths of well over 
50,000 of my people. I bear scars of his tyranny, which 
Britain and America condoned. I meet his victims 
every day. Yet, he walks freely today. He farms freely; 
he has a farm of over 500 hectares. He talks freely, 
associates freely under our black Government. We 
taught him democracy. We gave him back his 
humanity. He would have faced a different fate here 
and in Europe, if the 50,000 he killed had been 
Europeans. Africa has not called for a Nuremberg trial 
against the white world, which committed heinous 
crimes against humanity. It has not hunted perpetrators 
of this genocide, many of whom live to this day; nor 
has it received reparations from those who have 
offended against it. Instead, it is Africa that is in the 
dock. It is Mugabe, and not the British Prime Minister, 
who is in the dock, facing trial from the same world 
that persecuted us for centuries. 
 Let Mr. Bush read history correctly. Let him 
realize that, both personally and in his representative 
capacity as the current President of the United States, 
he stands for this "civilization" that occupied, 
colonized, incarcerated and killed. He has much to 
atone for and very little to lecture us about on the 
Universal Declaration of Human Rights. His hands drip 
with the innocent blood of many nationalities, and, 
today, with the blood of the Iraqis. But he still kills. He 
kills in Iraq. He kills in Afghanistan. And he is 
supposed to be our teacher in human rights? 
 He imprisons. He imprisons and tortures at 
Guantanamo. He imprisoned and tortured at Abu 
Ghraib. He has secret torture chambers in Europe. Yes, 
he imprisons even here in the United States, with his 
jails today carrying more blacks than his universities 
can ever enrol. He even suspends the provisions of the 
Universal Declaration of Human Rights. Take 
GuÃ¡ntanamo for example. At that concentration camp, 
international law does not apply. The national laws of 
the people there do not apply. Laws of the United 
States of America do not apply. Only Bush's law 
applies. Can the international community accept being 
lectured by this man on the provisions of the Universal 
Declaration of Human Rights? Definitely not. 
 The President returned to the Chair. 
 We are alarmed that under his leadership basic 
rights of his own people and those of the rest of the 
world have summarily been rolled back. America is 
primarily responsible for rewriting core tenets of the 
Universal Declaration of Human Rights. We all seem 
guilty for 9/11. Mr. Bush thinks he stands above all 
structures of governance, whether national or 
international. At home, he apparently does not need the 
Congress. He defies it. Abroad, he does not need the 
United Nations; he does not need international law and 
opinion. â€œI will go to Iraq,â€ he said, â€œwith or without 
the United Nationsâ€ â€” that is, with or without 
international law, in defiance of it.  
 This forum did not sanction Blairâ€™s and Bushâ€™s 
misadventures in Iraq. Did we say yes to it? Did we 
say yes to the attack on Iraq? The two rode roughshod 
over the United Nations and international opinion. 
Almighty Bush: perhaps some might regard him as 
their god. No, he is not my god. I have but one God. 
He is in heaven â€” pater noster, qui es in caelis. 
Indeed, he wants us to pray to him. We say no to him 
and encourage him to get out of Iraq. Indeed, he should 
mend his ways before he clambers up the pulpit to 
deliver pieties of democracy. Is he qualified to speak of 
democracy? Is he qualified to speak of human rights 
when he is shedding blood every day? 
 The British and the Americans have gone on a 
relentless campaign of destabilizing and vilifying my 
country. They have sponsored surrogate forces to 
challenge lawful authority in my country. They seek 
regime change. It is they who seek regime change, not 
my people. But they think they are entitled to change 
governments, placing themselves in the role of the 
Zimbabwean people in whose collective will 
democracy places the right to define and change 
regimes. And they want to talk of democracy when 
they are behaving that way.  
 Let those sinister Governments be told here and 
now that Zimbabwe will not allow a regime change 
authored by outsiders. We do not interfere with their 
systems in America and Britain, where they steal 
elections, as he did during his first election. We do not 
interfere. Mr. Bush and Mr. Brown have no role to play 
in our national affairs. They are outsiders - and 
mischievous outsiders - and should therefore keep 
out. The colonial sun set a long time ago in Africa - 
in 1980 in the case of Zimbabwe. And hence, 
Zimbabwe will never be a colony again - never, ever. 
 We do not deserve sanctions. We are 
Zimbabweans and we know how to deal with our own 
problems. We have done so in the past, well before 
Bush and Brown were known politically. We have our 
own regional and continental organizations and 
communities. In that vein, I wish to express my 
countryâ€™s gratitude to President Thabo Mbeki of South 
Africa who, on behalf of the Southern African 
Development Community (SADC), successfully 
facilitated the dialogue between my ruling party and 
the opposition parties, which yielded the agreement 
that has now resulted in the constitutional provisions 
being finally adopted the amendments to the 
constitution, which both parties agreed to and which 
paved the way to the elections for which various 
parties are now campaigning. Consequently, we will be 
holding multiple democratic elections in March 2008. 
Indeed, we have always had timeous general and 
presidential elections since our independence. 
 We want to be left alone. We will interact with 
those in our region and those in organizations to which 
we belong. 
 In conclusion, let me stress once more that the 
strength of the United Nations lies in its universality 
and its impartiality as it implements its mandate to 
promote peace and security, economic and social 
development, human rights and international law, as 
outlined in the Charter. Zimbabwe stands ready to play 
its part in all efforts and programmes aimed at 
achieving those noble goals. The Charter of the United 
Nations is our Charter also in Africa and we uphold it. 
Wrath unto him who defies the Charter. 
